RENDERED: DECEMBER 16, 2021
                                                         TO BE PUBLISHED


                    Supreme Court of Kentucky
                                    2020-SC-0139-MR


GREGORY WAHL                                                          APPELLANT


                      ON APPEAL FROM GARRARD CIRCUIT COURT
V.                   HONORABLE HUNTER DAUGHERTY, JUDGE
                                 NO. 2018-CR-00089


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                     OPINION OF THE COURT BY JUSTICE LAMBERT
                                      AFFIRMING

      Gregory Wahl (Wahl) was convicted of one count of first-degree assault

and one count of being a second-degree persistent felony offender. He was

thereafter sentenced to forty-five years and now appeals his convictions to this

Court as a matter of right.1 After review, we affirm.

               I.     FACTUAL AND PROCEDURAL BACKGROUND

      The facts in this case are hotly contested. Therefore, we will outline the

basic undisputed facts, then summarize the relevant testimony from the

witnesses.




      1   Ky. Const. § 110(2)(b).
      Without doubt, on May 28, 2018, there was an altercation at the home of

Wahl and his fiancé, Alisha Sharp (Alisha), that left Alisha’s father, Steven

Christopher Gifford (Chris), severely injured.2

      Wahl and Alisha lived in a trailer on the property of Chris and his wife,

Alisha’s mother, Beverly Gifford (Beverly). The trailer was located a short

distance from Chris and Beverly’s (the Giffords) home and on the same

property as that home. Alisha was allowed to live in the trailer, but there was

no formal agreement between the parties regarding tenancy. Wahl and Alisha

lived there with their child in common, who was two years old at the time of the

incident. Sometime before May 28, 2018, the Giffords had noticed two other

people they did not know were staying overnight at the trailer. Prior to the

incident, they developed concern regarding the guests because of the tender

age of their granddaughter.

      On May 28, 2018, Alisha’s eighteen-year-old son, Ty Sharp (Ty), wanted

to see his little sister before leaving town and had come to visit his

grandparents. He and Beverly walked the short distance from the Giffords’

residence to Wahl and Alisha’s trailer. Once there, they saw Wahl and a man

unknown to either of them in the driveway packing the vehicle that the Giffords

allowed Alisha to drive. They met Alisha at the door, and took the child back to




      2 The Commonwealth and the Appellant have alternate spellings of Alisha
Sharp’s given name. Because her name was spelled this way in the jury instruction,
we adopt this spelling throughout. Further, because some relevant persons share a
last name, we will refer to them by their first name.

                                             2
the Giffords’ residence. The pair saw Chris on the way back, and alerted him

to the strange man at the trailer. According to Beverly, Chris was frustrated

because both she and he had told Wahl and Alisha several times that there

were to be no more strangers living with them in the trailer.

      After hearing from Beverly and Ty that a strange man was at the trailer,

Chris grabbed a garden tool close to him in the barn to stabilize himself, and

began walking to the trailer.3 Chris was sixty-three years old at the time,

suffered from vertigo, and used a cane or walking stick to keep his balance.

According to Chris, he was concerned for his daughter and granddaughter, and

wanted to inform Alisha and Wahl that he would be beginning eviction

proceedings to remove them and their unknown overnight guests. He also

wanted to convey to Alisha that she and Wahl were welcome to come back once

the strangers were evicted, but that it was his understanding that he had to

evict them all to remove the strangers first. According to Alisha and Wahl,

Chris was angry with them for having unknown persons at the trailer and had

merely come to confront them about it. Either way, Chris made his way to the

trailer with the mutt in hand, which he and Beverly testified that he had used

as a walking stick numerous times.

      Several diverging accounts exist regarding what happened once Chris

reached the trailer.



      3  Though called various names throughout the trial, the record reflects that this
was a long wooden tool with a rectangular metal plate secured to the end that is used
as a scraper and chopper, and commonly referred to as a mutt. Therefore, we refer to
the tool as a mutt for clarity.

                                              3
         According to Wahl, he and Alisha saw Chris coming with the mutt in

hand at what Wahl described as a “pretty good clip.” Chris appeared angry as

he approached and yelled, “I’m going to kill you, motherfucker,” and then

swung the mutt at Wahl. Chris did not make physical contact with Wahl.

Wahl then grabbed a stick that was resting near a trashcan by the trailer to

defend himself, but did not swing it at Chris. In the interim, he heard Alisha

exclaim “dad, what are you going to do, try and kill me, too?” Chris then turned

his fury toward Alisha, who was seated in a car parked outside the trailer, and

swung the mutt at her. It bounced off the door, and struck and penetrated the

windshield. It was at this time that Wahl struck Chris for the first time in the

head. Chris fell, tried to get up, and Wahl struck him at least three more

times.

         Alisha testified that Chris looked angry when he approached the trailer.

He was using the mutt as a walking stick and walking at a normal pace. There

was a conversation about evicting her and Wahl from the trailer. For some

reason unknown to her, Chris screamed, “You sorry motherfucker!” at Wahl

and the two exchanged insults. Not used to hearing her dad cuss, Alisha

thought to herself, “He’s pissed off big time.” Chris swung the mutt at Wahl at

least three times, during which time Wahl grabbed the stick on the trashcan.

Alisha decided at this point that the best way to end the altercation was to

leave, so she walked to the car and opened the door. She told Wahl they

should leave, at which point Chris noticed her, turned and walked toward her.

Chris then raised and swung the mutt at her, and struck the windshield of the

                                             4
vehicle. She said, “dad, what are you going to do, try and kill me, too?” The

mutt came close to her head, and she was fearful for her life. Wahl then struck

Chris in the head with the stick. Chris tried to get up or grab the tool, and

Wahl struck him in the head with each attempt to move. Once Chris stopped

moving and Wahl stopped striking him, Alisha called 911 and went to the

Giffords’ house to find her children.

      According to Chris, when he approached the trailer Wahl was holding

two sticks in his hand. He asked Wahl what the strange man was doing at the

trailer. Chris then told Wahl and Alisha that he would be evicting them and

wanted to let them know before they got the paperwork. Wahl then started

cursing at Chris, and Alisha opened the car door and told him that she did not

have to listen to him. She did not get inside the car and was standing adjacent

to the open car door. In an attempt to get Alisha to stay to discuss the

situation, he slammed the mutt onto the vehicle in frustration. He wanted her

to know he was serious. Chris then felt something strike him in the back of

the head, intense pain followed. He then fell to the ground. He was not sure

what had struck him. In an attempt to protect himself from further harm, he

tried to roll under the vehicle, but Wahl hit him several more times in the head

and face while yelling, “how do you like that, motherfucker!” His eyes were

swelling, so he could not see what he was being struck with, but he no longer

had the mutt in his hand.

      According to Beverly, once she and Ty arrived back at the Giffords’ home,

she could see Chris walking toward the trailer through the tall grass. He was

                                           5
using the mutt to help him walk. Chris did not seem angry. She thought that

Chris was going to talk to Wahl and Alisha about evicting them from the trailer.

It was uncommon, in her experience, for Chris to go down to the trailer. Once

she realized he would likely be discussing eviction, she, Ty, and the child went

back outside the house and watched. She could hear Wahl yelling, but could

not hear Chris. The two were standing about five to six feet apart. Wahl was

holding two sticks from the trashcan, and Chris was still holding the mutt he

had used to help him walk to the trailer. She heard Alisha tell Chris she was

leaving and open the car door, but Alisha was standing next to the open door

and not in the car. From her point of view, it did not appear that Chris had

swung the mutt toward Alisha, but she did see him slam the mutt onto the car,

breaking the windshield. She then saw Wahl strike Chris in the back of the

head, and then saw Chris’s body dip below the tall grass and out of her sight.

She saw Wahl strike toward the ground several more times. She instructed Ty

to take the child into the house, and she drove down to the trailer. Once there,

she hurried to Chris. He had deep gashes above his right eye and on his nose,

was bleeding profusely, his eyes were swollen shut, and he was writhing in

pain. Beverly also saw Alisha walk toward the Giffords’ house, and Wahl walk

toward the barn. She collected a bed sheet from the car, and wrapped it

around Chris’s head in an effort to stop the bleeding.

      From the Giffords’ home, Ty saw Chris talking to Wahl and Alisha at the

trailer. He could tell that Wahl was saying something loud and aggressive, but

could not make out the exact words other than cuss words. He knew that

                                           6
Chris walked with the assistance of a cane or walking stick, and saw the mutt

in his hand. He then saw Chris slam the mutt onto the car, breaking the

windshield. He saw Wahl strike Chris, and then strike toward the ground once

Chris fell, but could not see whether Wahl was striking Chris due to the tall

grass.

         After the incident, Alisha and Wahl separately called 911. Alisha, Ty,

and the child stayed at the Giffords’ home while Beverly tended to Chris, who

was laying next to the vehicle with his eyes swollen and head bleeding.

Meanwhile, Wahl walked toward the barn and laid in the grassy field until

police arrived.

         It took approximately fifteen minutes for Emergency Medical Services

(EMS) workers to arrive at the Giffords’ residence. Kay Roberts (Roberts) was

the supervising paramedic who was dispatched to the residence. For

approximately forty-five minutes she waited there with Alisha, Ty, and the child

until police could arrive and ensure the EMS workers’ safe entry to the trailer.

While waiting, she got information from Alisha regarding what happened.

Roberts testified she did so in order to be able to better treat Chris once her

team could safely get to him. During that time, Alisha told Roberts that Wahl

had struck Chris with the mutt. Roberts testified that she included that

information in her report so that subsequent treating physicians could know

what kind of object had caused the trauma to Chris’s head and face.

         Kentucky State Trooper Jacob Shepherd (Trooper Shepherd) arrived at

the scene nearly an hour after the incident was over. He found Wahl speaking

                                             7
to local police, approached Wahl and spoke with him, and then took his

statement regarding the altercation. He noted that Wahl had sustained no

injuries. Trooper Shepherd took several photographs at the scene, including of

Chris, of the mutt, of the stick or sticks Wahl had picked up from the trashcan,

of the vehicle, of the residences, and of the barn. However, Trooper Shepherd

did not take the sticks or the mutt into evidence. Trooper Shepherd did take

several other recorded statements. Wahl’s recorded statement was played at

trial, and so was Beverly’s.

      Wahl was indicted for first-degree assault and being a first-degree

persistent felony offender on October 5, 2018 by way of the Garrard County

Grand Jury. On December 20, 2019, Wahl filed a motion to dismiss the

indictment, claiming immunity from prosecution pursuant to Kentucky Revised

Statute (KRS) 503.085. KRS 503.085(1) provides in pertinent part that:

            [a] person who uses force as permitted in KRS
            503.050, 503.055, 503.070, and 503.080 is justified in
            using such force and is immune from criminal
            prosecution and civil action for the use of such force
            […]. As used in this subsection, the term “criminal
            prosecution” includes arresting, detaining in custody,
            and charging or prosecuting the defendant.

The relevant portions of KRS 503.050 provide that:

            (1) The use of physical force by a defendant upon
            another person is justifiable when the defendant
            believes that such force is necessary to protect himself
            against the use or imminent use of unlawful physical
            force by the other person.
            (2) The use of deadly physical force by a defendant
            upon another person is justifiable under subsection (1)
            only when the defendant believes that such force is
            necessary to protect himself against death, serious

                                          8
              physical injury, kidnapping, sexual intercourse
              compelled by force or threat, felony involving the use of
              force, or under those circumstances permitted
              pursuant to KRS 503.055.
              [. . .]
              (4) A person does not have a duty to retreat prior to
              the use of deadly physical force.

The relevant portion of KRS 503.055(3) states that:

              [a] person who is not engaged in an unlawful activity
              and who is attacked in any other place where he or
              she has a right to be has no duty to retreat and has
              the right to stand his or her ground and meet force
              with force, including deadly force, if he or she
              reasonably believes it is necessary to do so to prevent
              death or great bodily harm to himself or herself or
              another or to prevent the commission of a felony
              involving the use of force.

      The trial court reviewed the entirety of the evidence in the record at the

time of the motion and considered the foregoing statutes. The trial court then

denied the motion to dismiss after reviewing the record in accordance with

Commonwealth v. Eckerle,4 and the case proceeded to trial.

      Dr. Sri Rapuri was Chris’s family physician. He reviewed the medical

records that were created at the University of Kentucky Hospital (U.K. Hospital)

where Chris was initially treated. Dr. Rapuri treated Chris after his release

from U.K. Hospital, and testified about his extensive injuries at trial as an

expert witness. Dr. Rapuri stated that Chris eventually had to have his right

eye removed, has advanced scarring on his face and head from the altercation,

suffered numerous skull fractures, and suffered a subdural hematoma in



      4   470 S.W.3d 712 (Ky. 2015).

                                             9
addition to the superficial injuries to the skin on his head and face. Based

upon Dr. Rapuri’s training and experience, he stated it would take a great

amount of physical force to break the skull on the forehead. Dr. Rapuri stated

that he also treated Chris for severe anxiety, panic attacks, post-traumatic

stress, and nightmares related to the altercation. Following Dr. Rapuri’s

testimony, the Commonwealth moved to enter a limited number of certified

medical records into evidence, including records from U.K. Hospital and

records from Dr. Rapuri’s office.

      Alisha, Ty, Beverly, Chris, Roberts, and Trooper Shepherd testified at

trial. Wahl also testified on his own behalf. Each recounted the occurrences of

that day from their own perspective. Chris and Beverly were emphatic that

Chris would never hurt Alisha, stating that their only other child died by

suicide several years prior, and it had compelled them to nurture their

relationship with Alisha and her children.

      On direct examination, Alisha initially stated that she never saw Wahl

with the mutt. Confronted with the paramedic’s report during cross

examination, Alisha stated that she did not remember telling Roberts that Wahl

had the mutt and does not know why she would have said it, but conceded

that Roberts would not have included it in her notes if she had not said it.

      On direct examination, Alisha asserted that she had a loving relationship

with Wahl. In an effort to impeach her, the prosecutor engaged in the following

line of questioning:

            Q: You testified that you love Greg [Wahl], but aren’t
            you scared of [him]?
                                          10
            A: Like, I don’t…
            Q: Fearful of him.
            A: In what situation?
            Q: Violence. That he may be violent with you.
            A: I guess there have been times when we have had
            disagreements.
            Q: Okay, so in the timeframe leading up to 2018, were
            you fearful of…
            A: At that particular time, I was not fearful.

      Defense counsel objected on the ground that notice was required to

question Alisha for the purpose of impeachment on Wahl’s prior bad act (i.e.

charges of assault that Alisha had filed against Wahl) and moved for a mistrial.

Defense counsel stated that the charges were for assault, and that the

Commonwealth hinted to the jury that Wahl had assaulted the witness. The

Commonwealth argued that he was not using the prior bad act in his case in

chief, and therefore notice was not required under the rule. The trial court

sustained the objection, but stated that mistrial was improper because Alisha

had not discussed anything that he had done, and that an admonition would

be sufficiently curative. Further, the trial court stated that, because Alisha’s

credibility was at issue and because her being fearful of Wahl would reflect her

motivation for testifying, evidence of the pair’s alleged domestic violence would

have been admissible if the prosecutor had given proper notice. Defense

counsel asked that the court not admonish the jury, fearing an admonition

would leave more questions than provide answers.

      After the close of the evidence, the jury was instructed on the charge of

first-degree assault and the lesser-included offenses of second-degree and

                                           11
fourth-degree assault. The jury also was instructed on the defenses of self-

protection and protection of another. The jury found Wahl guilty of first-degree

assault, and sentenced Wahl to twenty years during the guilt phase.

      During the penalty phase, the Commonwealth read pertinent information

from each of Wahl’s previous convictions and entered certified copies of each as

exhibits rather than introducing the convictions through live testimony. The

exhibits reflect the following information about Wahl’s prior convictions:

            (1) one count of fourth-degree assault in Casey
            County, Kentucky in 2004 (including the name of the
            assault victim);
            (2) one count of theft by unlawful taking in Boyle
            County, Kentucky in 2009 (including the name of a
            Wal-Mart manager as complaining witness and
            address of the Wal-Mart);
            (3) six counts of theft by deception in Casey County,
            Kentucky in 2010 (including the names of store
            managers as complaining witnesses and addresses of
            stores);
            (4) separate counts of driving under the influence,
            improper passing of a loading/unloading school bus,
            expired license plates, and eighteen counts of first-
            degree wanton endangerment (one count for each
            person on the bus, naming each person in the
            indictment) in Casey County, Kentucky in 2010;
            (5) two counts of second-degree trafficking in a
            controlled substance in Casey County, Kentucky in
            2011 (containing the name of a Kentucky State Police
            officer as complaining witness).

The trial court allowed the exhibits (Commonwealth Exhibit Nos. 2, 3, 4, 5, and

6, respectively) to go with the jury into the deliberation room with no objection

from defense counsel.




                                           12
      The jury found Wahl guilty of being a second-degree persistent felony

offender during the penalty phase, which enhanced the sentence to forty-five

years by the finding of persistent felony offender status. The trial court

imposed the sentence as recommended by the jury. This appeal followed.

      We discuss additional facts as necessary below.

                                  II.    ANALYSIS

      Wahl asserts a number of errors on appeal to this Court. First, Wahl

contends that the trial court erred by denying his motion to dismiss the

indictment on the basis of immunity. Second, Wahl argues that the trial court

erred by allowing the Commonwealth to introduce the hearsay statement of

Alisha that Wahl struck Chris with the mutt through the testimony and written

report of EMS worker Roberts.5 Third, Wahl argues that the trial court erred

by not granting his motion for a mistrial after the Commonwealth questioned

Alisha about whether Wahl had been violent toward her during cross

examination. Fourth, and finally, Wahl contends that the trial court exceeded



        5 Wahl tangentially argues that paramedic Roberts made statements that were

beyond lay testimony, and that she was not qualified as an expert to offer such an
opinion. Namely, that she testified that it would take a great amount of force to break
the frontal bone and that the deep lacerations on Chris’s face looked like they had
been made with a slim, heavy object. The trial court ruled that she could not state
specifically which instrument was used but could detail what type of object would be
consistent with the injuries she observed. Defense did not object to this testimony,
therefore this alleged error was unpreserved. Kentucky Rule of Criminal Procedure
(RCr) 9.22. Wahl did not request review for palpable error. “Ordinarily, when an issue
is unpreserved at the trial court, this Court will not review it unless a request for
palpable error review under RCr 10.26 is made and briefed by the appellant.” Webster
v. Commonwealth, 438 S.W.3d 321, 325 (Ky. 2014) (citing Shepherd v. Commonwealth,
251 S.W.3d 309, 316 (Ky. 2008)). Accordingly, palpable error review is denied.
Further, we note that Dr. Rapuri made substantially the same statements during the
trial, thus rendering any such comment by Roberts as merely cumulative.

                                             13
the scope of KRS 532.055 when copies of documents related to his prior

convictions were introduced and sent into deliberations with the jury. We take

each argument in turn.

   A. The trial court did not err by denying Wahl’s motion to dismiss the
      indictment under KRS 503.085.

      Wahl contends that error occurred when the trial court denied his

motion to dismiss the indictment on the basis of immunity.6 He argues that

the Commonwealth failed to point to sufficient evidence in the record at the

time of the motion to support the trial court’s probable cause finding under

KRS 503.085. Further, he states that the trial court incorrectly determined

that he was not immune from prosecution because at least some of the force

may have been justified.

      We ordinarily do not revisit a trial court’s probable cause finding in cases

in which “a jury has already convicted the defendant—and, thus, found [his

actions were] unlawful beyond a reasonable doubt” unless there are flaws in

the conviction.7 Considering the seriousness and fact-intensive nature of the

errors alleged by Wahl, however, we will review the trial court's denial of his

immunity motion.

       “The standard of review of a denial of a defendant's motion to dismiss for

immunity from prosecution under KRS 503.085 is whether the trial court had

a ‘substantial basis’ for finding probable cause to conclude that the defendant's


      6This issue was preserved for appellate review upon Wahl’s motion to dismiss
pursuant to KRS 503.085. RCr 9.22.
      7   Ragland v. Commonwealth, 476 S.W.3d 236, 246 (Ky. 2015).

                                            14
use of force was unlawful.”8 This Court elucidated this rule further in Ragland

v. Commonwealth, stating as follows:

               [t]he standard of probable cause is “a fluid concept—
               turning on the assessment of probabilities in
               particular factual contexts—not readily, or even
               usefully, reduced to a neat set of legal rules.”9
               It has been defined as “reasonable grounds for belief,
               supported by less than prima facie proof but more
               than mere suspicion.”10
               And judges must consider the totality of the
               circumstances then known to determine whether
               probable cause exists to conclude that a defendant's
               use of force was unlawful.11

      As this Court has previously stated, “in order for the prosecutor to bring

charges or seek an indictment, there must be probable cause to conclude that

the force used by the defendant was not fully justified under the controlling

provision or provisions of KRS Chapter 503.”12 A defendant is justified in using

deadly physical force “only when the defendant believes that such force is

necessary to protect himself against death . . . [or] serious physical injury . .

.”13 Under KRS 503.070(2), deadly physical force to protect another person is

justified if “[t]he defendant believes that such force is necessary to protect a

third person against imminent death . . . [or] serious physical injury” and



      8   Id. at 246 (citing Commonwealth v. Lemons, 437 S.W.3d 708, 715 (Ky. 2014)).
      9   Id. at 246 (quoting Illinois v. Gates, 462 U.S. 213, 232 (1983)).
      10   Id. at 246 (quoting Commonwealth v. Jones, 217 S.W.3d 190, 200 (Ky. 2006)).
      11   Id. at 246-47 (citing Rodgers v. Commonwealth, 285 S.W.3d 740, 754-55 (Ky.
2009)).
      12   Rodgers, 285 S.W.3d at 754.
      13   KRS 503.050(2).

                                                 15
“[u]nder the circumstances as they actually exist, the person whom he seeks to

protect would himself have been justified . . . in using such protection.”

      The trial court ruled that the force Wahl used was not fully justified after

considering the following evidence: audio recordings of interviews with Beverly,

Chris, Wahl, and Alisha, police reports, and photographs of the scene,

including those of Chris’s injuries, the walking sticks and mutt, and the

vehicle. Inconsistent evidence and testimony alone provide the substantial

basis upon which the trial court formed its probable cause finding that the

force Wahl used was unlawful. The four interviews offered varying accounts of

what happened and are critical to whether Wahl was entitled to self-defense or

defense of another.

      Beverly told Trooper Shepherd that Chris smashed the window with the

mutt he was using as a walking stick, but he did not swing it at Alisha and had

not swung it at Wahl at all. She then saw Wahl strike Chris in the back of the

head, Chris fall, and Wahl strike Chris several more times.

      According to Chris, Wahl was holding two sticks in his hand when Chris

approached. Alisha came out of the house and asked him what he was doing

down there. Chris explained he was going to evict them. He never attempted

to strike either one of them. Wahl raised his stick at Chris, started screaming

and cussing at him, then Alisha said she was leaving, and Chris slammed the

mutt onto the car to stop her from leaving. Immediately, he was struck in the

back of the head by Wahl, who had been standing behind him. Alisha said,

“Dad, why did you try to kill me?” He did not lose consciousness. Wahl struck

                                           16
him at least six more times while he was on the ground. He never tried to get

up, and instead tried to roll under the vehicle to get away from Wahl.

      Alisha told Trooper Shepherd that she saw her dad coming to the trailer

with the mutt in hand. She said to him, “dad, I don’t know what you’re trying

to do, but just leave.” She then heard Chris tell Wahl that he would kill him,

and saw him swing the mutt toward Wahl, but not strike him. Wahl then

picked up a walking stick, and the two hit each other’s sticks. Alisha tried to

leave, and Chris tried to strike her with the mutt, but instead hit the

windshield as she was trying to get in the car. Chris again swung the mutt at

Wahl, and Wahl struck Chris in the head. Chris fell, and tried to get up, and

Wahl struck him several more times until Chris quit trying to get up.

      Wahl told Trooper Shepherd that he and Alisha were getting ready to

leave when Beverly and Ty came to get the child. Ten minutes later, he saw

Chris coming toward the trailer carrying the mutt. Chris told Wahl that he had

come to kill him, and swung the mutt at him. Then Chris turned toward Alisha

and swung at her while she was in the car, and struck the windshield. Chris

then turned and swung at Wahl, and Wahl struck Chris in the head with a

walking stick. Chris then fell to the ground. Wahl did not know how many

times he struck Chris, but he kept striking him until he quit trying to get up.

      These varying accounts alone provide the substantial basis upon which

the trial court formed its reasonable grounds for belief that the force Wahl used

was not justified. Wahl contends that Chris approached quickly with the

intent to kill him and while possessing a deadly weapon. Chris and Beverly

                                           17
contend that Chris approached without anger and with only a tool he carried to

stabilize his unsteady and slow gate. Wahl contends that Alisha was in

imminent danger. Chris contends that he would never harm his only surviving

child and never swung the mutt at either her or Wahl. While Wahl contends

that he only struck Chris while he was on the ground because he was trying to

get up, Chris contends that Wahl continued to beat him when he tried to shield

himself by seeking safety under the vehicle. These facts, which Wahl portrays

as undisputed, are clearly at odds. These critical variances in the testimony

have great effect on whether Wahl acted justifiably, and certainly on whether

each blow dealt was justifiable. We conclude from the evidence that the trial

court had a substantial basis to find that Wahl’s use of force was unlawful.

Therefore, the trial court did not err in denying Wahl’s motion to dismiss the

indictment based on his claim of self-defense or defense of others.

   B. Roberts’ report and her testimony concerning it were admissible.

      Roberts’ report and her testimony reflected that Alisha told her that Wahl

had struck Chris with the mutt. Wahl contends that this is inadmissible

hearsay evidence under KRE14 802.15 We review a trial court’s determination



      14   Kentucky Rule of Evidence.
      15  This issue was preserved for appellate review by defense counsel’s
contemporaneous objection and subsequent motion for a mistrial. RCr 9.22. In
addition to alleging that the portion of the report that contains Alisha’s statement is
inadmissible hearsay, Wahl further alleges error in admission of the report as a whole
on appeal, and posits that it was not admissible as a business record. Wahl did not
raise this issue before the trial court. Wahl did not request palpable error review by
this Court or brief how admission of the whole record would constitute palpable error
reviewable by this Court under RCr 10.26. Therefore, we decline to address it. Thus,
the sole question properly before us is whether the hearsay statement made by Alisha,
                                             18
regarding the admissibility of evidence under the abuse of discretion

standard.16

      “Hearsay is a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the

matter asserted.”17 Subject to a full panoply of well-established exceptions,

hearsay is inadmissible.18

      The Commonwealth chiefly relied on KRE 803(4) in arguing that the

hearsay statement contained in the report and testimony concerning that

hearsay statement were admissible.19 KRE 803(4) states in relevant part:

               [t]he following are not excluded by the hearsay rules,
               even though the declarant is available as a witness:
               Statements made for purposes of medical treatment or
               diagnosis and describing medical history, or past or
               present symptoms, pain, or sensations, or the
               inception or general character of the cause or external
               source thereof insofar as reasonably pertinent to
               treatment or diagnosis.

      It is evident that Roberts’ testimony and report regarding the out of court

statement of Alisha was used to prove the truth that Wahl struck Chris with

the mutt. However, for the reasons discussed below, we hold that this



who did not have a business duty to make the statement, is admissible under some
other hearsay exception.
      16   Simpson v. Commonwealth, 889 S.W.2d 781, 783 (Ky. 1994).
      17   KRE 801(c).
      Moore v. Commonwealth, 462 S.W.3d 378, 381 (Ky. 2015) (quoting Wells v.
      18

Commonwealth, 892 S.W.2d 299, 301 (Ky. 1995); then citing KRE 802).
      19The Commonwealth argues in the alternative that the statement was
admissible under KRE 801A(a)(1). Because we hold the report was admissible under
KRE 803(4), we need not and do not address that argument.

                                             19
statement was properly admissible under KRE 803(4)’s exception to the general

bar on hearsay.

      The admission of the report presents a rather unique question: do EMS

pre-hospital care reports containing hearsay fall within the definition of

medical records excepted from the bar on hearsay under KRE 803(4)? Having

extensively reviewed the precedent of this Court, we are not satisfied that we

have directly addressed this question.

      Professor Robert Lawson has accurately pointed to the basics of the rule:

            [m]ost of the hearsay admitted under the exception will
            consist of statements made to treating physicians, but
            the defining language of KRE 803(4) does not limit the
            exception to such statements for good reason (as
            drafters explained in their commentary on the
            exception):

            The language of subsection (4) does not limit the
            coverage of the exception to statements made to
            physicians. It is commonplace for physicians to use
            nurses, technicians, and other highly trained
            individuals, in the course of providing treatment to
            patients. The drafters of the Federal Rule made the
            following statement about this issue: Under the
            exception the statement need not have been made to a
            physician. Statements to hospital attendants,
            ambulance drivers, or even members of the family
            might be included . . . Extending coverage to
            statements made to family members may be somewhat
            extravagant. But it is proper to apply the exception to
            statements made to medical personnel.

            Most of the hearsay admitted under the exception will
            consist of statements made by patients, but once again
            the language of the defining provision extends beyond
            the normal situation to cover statements made by
            third persons on behalf of patients (such as
            statements made by parents to physicians in obtaining
            treatment of their children) so long as they are made
            for purposes of diagnosis or treatment. In addition to
                                           20
               having been made for this purpose, qualifying
               statements must fall into one of these three categories:
               (1) medical history, (2) symptoms, pain, or sensations,
               or (3) the inception or general character of the cause or
               external source thereof.20

      We agree with Professor Lawson. To the extent that EMS care reports

contain statements made to paramedics for the purpose of medical treatment

or diagnosis and describing medical history, or past or present symptoms,

pain, or sensations, or the inception or general character of the cause or

external source thereof insofar as the statements are reasonably pertinent to

treatment or diagnosis, these records may be generally admissible under KRE

803(4). A statement made to paramedics for the purpose of diagnosis or

treatment, “like any other relevant evidence, is subject to exclusion if its

probative value is substantially outweighed by the danger of undue prejudice

[…], confusion of the issues, or misleading the jury, or by considerations of

undue delay, or needless presentation of cumulative evidence.”21 “The

balancing of the probative value of such evidence against the danger of undue

prejudice is a task properly reserved for the sound discretion of the trial

judge.”22




      20 Robert Lawson, The Kentucky Evidence Law Handbook, § 8.55[1][a] at 746
(LexisNexis Matthew Bender 2019) (quoting Evidence Rules Study Committee,
Kentucky Rules of Evidence—Final Draft, p. 85 (Nov. 1989)).
      21   Garrett v. Commonwealth, 48 S.W.3d 6, 14 (Ky. 2001) (citing KRE 403).
      22   Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

                                              21
      However, we caution that “[t]his exception to the hearsay exclusionary

rule does not open the door to testimony by”23 paramedics to all conversations

with witnesses or the patient. 24 As this Court has detailed, whether

statements are excepted from the general bar against hearsay under the

medical diagnosis and treatment exception is “governed by a two-prong test: (1)

the declarant's motive in making the statement must be consistent with the

purpose of promoting treatment; and, (2) the content of the statement must be

such as is reasonably relied on by a physician in treatment or diagnosis.”25

      Under the first prong of the test, the declarant’s motive must be carefully

scrutinized. “This exception to the hearsay rule is premised on the notion that

a declarant seeking treatment has a selfish motive to be truthful because the

effectiveness of medical treatment depends upon the accuracy of the




      23   Tackett v. Commonwealth, 445 S.W.3d 20, 27 (Ky. 2014).
      24  We further caution that a paramedic’s care report will not always admissible,
and certainly not always admissible in full. In Gillam v. Commonwealth, an
unpublished opinion, this Court determined that a victim’s statements made to an
Emergency Medical Technician (EMT) regarding the identity of her attacker were
testimonial, and therefore implicated the confrontation clause, and were also not
relevant to her treatment or diagnosis. No. 2007-SC-000180-TG, 2008 WL 4291544,
at *5 (Ky. Sept. 18, 2008). We analogized statements made by the victim to an EMT
regarding the identity of her attacker to those the victim made to police officers. This
logic was sound and appropriate under the facts of that case. Then as now,
“statements of identity are seldom if ever pertinent to diagnosis or treatment” when
they are later sought to be admitted to prove that the defendant committed the
charged criminal offense in that case. Garrett, 48 S.W.3d at 12. Importantly, identity
of the attacker is not at issue here, and Wahl had the ability to confront Roberts with
the statement, and offered Alisha as his own witness.
      25   Id. (Ky. 2010) (internal citations and quotation marks omitted).

                                                22
information provided.”26 When a patient is unable to speak on their own behalf

due to disability or infancy, this Court has held that the declarant’s motive may

be ascertained by their relationship with the patient.27 Statements made by

close family members in such circumstances are inherently more reliable than

statements made by non-family declarants due to the uniquely close nature of

those relationships. An adult child, who by all accounts had a close and loving

relationship with her father, especially after the untimely death of her only

sibling, would necessarily have a motive to be truthful to paramedics waiting in

the wings to render aid to her gravely injured father during an ongoing

emergency.

      Under the second prong of the test, the plain language of KRE 803(4)—

i.e., whether the statements were “reasonably pertinent to treatment or

diagnosis”—demands an objective test.28 An adult child’s statement as to the

“general character of the cause or external source” of her father’s injury would

logically be necessary for medical personnel to render effective aid.29 A trial

court should consider all objective facts in the record to make its determination

of whether the statement made would be pertinent to treatment or diagnosis.




      26   Id.
       27 See Miller v. Watts, 436 S.W.2d 515 (Ky. 1969), wherein this Court reaffirmed

Commonwealth, Div. of Forestry, Dep’t of Conservation v. Farler, 391 S.W.2d 371 (Ky.
1965), recognizing “that a patient's history related to a treating doctor by a member of
the patient's family was admissible.”
      28   (Emphasis added).
      29   KRE 803(4).

                                              23
      This case clearly demonstrates the circumstances under which hearsay

statements contained in a paramedic’s care report can be a medical record

exempt from the hearsay bar under KRE 803(4).

      Under the first prong of the test, the facts in the record indicate that

Alisha had a strong motivation for truthfulness. Alisha called 911, and was the

one who relayed the information that Wahl had struck Chris with the mutt to

the paramedic. She testified that she made the call with the purpose of seeking

medical treatment for her father and understood that he was gravely injured.

Though she was not the patient herself, she did have a special relationship

with the person for whom she was seeking medical treatment: that of a child

concerned for her parent after he had been beaten. The emergent situation for

which she was seeking medical assistance from the paramedic was still

ongoing at the time she made the statement: the paramedics had yet to reach

Chris due to their concern for their own safety, and he still laid where he had

fallen with no aid other than a bedsheet to stop his bleeding. These facts

underscore her motivation for truthfulness. Therefore, for the same reasons

the trial court found, the first prong of the test is satisfied.

      Under the second prong, the facts in the record strongly indicate that a

statement identifying the weapon would, objectively, be relied on by a physician

in treatment or diagnosis. Whether the trauma was blunt force, caused by a

sharp object, a gun, or some other instrument is clearly pertinent to how

emergency responders and other providers would treat Chris’s injuries.

Though the rule does not require that medical professionals actually rely on

                                             24
the statement, it is clear here that Roberts did in fact rely on it. Roberts

testified that she “always” included information regarding what caused the

injury, because the more information that she had the better she could treat

Chris’ injuries. Therefore, for the same reasons the trial court found, the

second prong of this test is satisfied.

      We have carefully considered whether EMS care reports containing

hearsay statements are excepted from the rule against hearsay when made for

the purpose of medical treatment or diagnosis. We hold that these statements

are admissible under KRE 803(4), unless rendered inadmissible under some

other rule of evidence.

      The statements contained in Roberts’ report satisfy the requirements

under 803(4) for the reasons discussed above. We cannot say that the

probative value of this evidence was substantially outweighed by its prejudice.

Which weapon Wahl employed to exert force was highly probative to whether

that force was necessary. That he used one weapon over another was

minimally prejudicial. We conclude that it was not error for the trial court to

admit the report.

      For the same reason, it was not error for the trial court to permit Roberts

to testify about the report or its contents.

   C. The trial court did not err by denying Wahl’s motion for a mistrial as
      the Commonwealth did not violate KRE 404(c).

      Alisha did not testify for the Commonwealth but was called by the

defense. During her direct examination, Alisha discussed how she and Wahl

had a loving relationship and intended to get married. During the
                                               25
Commonwealth’s cross examination of Alisha, she was asked whether she had

ever been fearful of Wahl. Alisha denied being fearful of him and defense

counsel objected. At the bench conference, the trial court sustained the

objection and offered to admonish the jury to disregard the question. Defense

counsel declined the admonition and moved for a mistrial.

      Wahl argues that these two or so questions about whether Alisha was

fearful of Wahl were inadmissible evidence under KRE 402, 403, and 404(b),

and that he was not given adequate notice as required under KRE 404(c).30

Wahl argues that the only remedy for the implication that Wahl had assaulted

Alisha in the past was a mistrial. However, Alisha answered that she was not

fearful of Wahl and counsel’s timely objection prevented the entry of any

evidence of domestic violence between Alisha and Wahl. Therefore, we hold

that the trial court did not abuse its discretion in denying Wahl’s motion for a

mistrial.

   D. The trial court did not commit palpable error by admitting proof of
      Wahl’s prior convictions.
      Wahl argues for reversal of his sentence and remand for a new penalty

phase because the names of victims of his prior crimes were disclosed in


      30 The issue of admissibility under KRE 404 was preserved for appellate review
by defense counsel’s contemporaneous objection and subsequent motion for a
mistrial. RCr 9.22. The issue of admissibility under KRE 402 and 403 was not
preserved, but Wahl requests review for palpable error. “Ordinarily, when an issue is
unpreserved at the trial court, this Court will not review it unless a request for
palpable error review under RCr 10.26 is made and briefed by the appellant.”
Webster v. Commonwealth, 438 S.W.3d 321, 325 (Ky. 2014) (citing Shepherd v.
Commonwealth, 251 S.W.3d 309, 316 (Ky. 2008)) (emphasis added). Aside from his
cursory request, Wahl failed to brief how the trial court’s ruling of admissibility under
KRE 402 and 403 would constitute palpable error. Accordingly, we decline to address
his argument concerning admissibility under KRE 402 and 403.

                                               26
unredacted exhibits sent with the jury into deliberation.31 Wahl argues that

the trial court exceeded the scope of KRS 532.055 when copies of documents

related to his prior convictions were introduced and sent into deliberations with

the jury. The Commonwealth concedes that admission of certified copies of

Wahl’s prior convictions that included victims’ names was error but argues that

it did not result in manifest injustice, and, therefore, reversal is not warranted.

       “Kentucky’s Truth-in-Sentencing statute [(KRS 532.055)] is geared

toward providing the jury with information relevant to arriving at an

appropriate sentence for the particular offender.”32 KRS 532.055 allows the

prosecution to introduce evidence related to sentencing during the penalty

phase of a defendant’s trial. KRS 532.055(2)(a) states that “[e]vidence may be

offered by the Commonwealth relevant to sentencing including: (1) [m]inimum

parole eligibility, prior convictions of the defendant, both felony and

misdemeanor; (2) [t]he nature of prior offenses for which he was convicted….”

This Court drew a bright line rule in Mullikan v. Commonwealth that “the

evidence of prior convictions is limited to conveying to the jury the elements of

the crimes previously committed.”33 Therefore, “[t]he trial court should avoid

identifiers, such as naming of victims, which might trigger memories of jurors

who may—especially in rural areas—have prior knowledge about the crimes.”34



      31 Wahl concedes this issue was unpreserved and requests this Court review for
palpable error. RCr 10.26.
      32   Williams v. Commonwealth, 810 S.W.2d 511, 513 (Ky. 1991).
      33   341 S.W.3d 99, 109 (Ky. 2011).
      34   Id.

                                             27
      The exhibits at issue here clearly violate this Court’s bright line rule.

Submitting the records to the jury during deliberations was error. However,

only if a “manifest injustice has resulted from the error” will we reverse under

the palpable error standard.35

      Palpable error is one “easily perceptible, plain, obvious and readily

noticeable.”36 “[T]he required showing is probability of a different result or

error so fundamental as to threaten a defendant’s entitlement to due process of

law.”37 Our “focus is on what happened and whether the defect is so manifest,

fundamental and unambiguous that it threatens the integrity of the judicial

process.”38

      In Webb v. Commonwealth, this Court determined that the admission of

detailed prior-conviction evidence, which included victims’ identities, was

palpable error.39 We held it was highly prejudicial for the identities of the

victims, five of which were police officers, to be disclosed to the jury primarily

because all of the victims in that case had also been law-enforcement or

correctional officers.40 Similarly, in Stansbury v. Commonwealth, this Court

found palpable error in the admission of the past victims’ names and records




      35   RCr 10.26.
      36   Brewer v. Commonwealth, 206 S.W.3d 343, 349 (Ky. 2006).
      37   Martin v. Commonwealth, 207 S.W.3d 1, 3 (Ky. 2006).
      38   Id.
      39   387 S.W.3d 319 (Ky. 2012).
      40   Id.

                                             28
detailing prior dismissed charges.41 In Webb and Stansbury, this Court

determined that because the improper evidence was either read to the jury by a

witness or prosecutor or was referenced or emphasized by the prosecutor

during argument, or both, that the unpreserved error required reversal. In the

case at bar, however, no impermissible evidence of prior dismissed charges was

introduced as in Stansbury, and the victim in this case was not remotely

similar to the victims of Wahl’s previous offenses as were in Webb. The jury

heard only proper information regarding Wahl’s criminal history and the

prosecutor did not refer to the other inadmissible information. Therefore, we

find the facts in Webb and Stansbury distinguishable.

      The facts presented by the instant case are more closely related to those

this Court considered in Martin v. Commonwealth42 and Wallace v.

Commonwealth.43

      In Martin v. Commonwealth, “copies of the final judgments were

introduced into evidence as documentary exhibits, and they did contain

references to original charges that were ultimately dismissed or amended to

lesser offenses.”44 The prosecutor made no “testimonial or argumentative

reference to the improper evidence,” and there existed “only the possibility that




      41   454 S.W.3d 293 (Ky. 2015).
      42   409 S.W.3d 340 (Ky. 2013).
      43   478 S.W.3d 291 (Ky. 2015).
      44   Martin, 409 S.W.3d at 348.

                                          29
the jurors might have gleaned that information if they looked at the judgments

during their deliberations.”45 This Court further noted that

                 [w]hatever prejudicial influence the exhibits may have
                 exerted was not apparent to the trial court or to
                 Appellant’s trial counsel. Even upon our presumption
                 that the documents went to the jury room and the
                 further assumption that the jury became aware of the
                 original charges underlying Appellant’s prior


                 convictions, we believe that it is unlikely that such
                 knowledge affected the resulting sentence.46

Therefore, we held that “manifest injustice did not result and reversal for a new

penalty phase is not appropriate.”47

      In Wallace:

                 inadmissible evidence was only submitted to the jury
                 through the various certified court documents and was
                 intermingled with the properly admitted evidence. The
                 Commonwealth’s witness recited to the jury only
                 proper information regarding Wallace’s criminal
                 history—namely, the offenses resulting in convictions,
                 relevant dates, and sentences—and the prosecutor did
                 not refer to the other inadmissible information in
                 closing arguments.48


Looking to Martin for instruction in Wallace, this Court found no palpable

error, because there was no testimonial evidence or argumentative reference to

any of the victims of Wallace’s prior convictions.49


      45   Id. at 349.
      46   Id.
      47   Id.
      48   478 S.W.3d at 301.
      49   Id. at 302.

                                               30
      Our holdings in Martin and Wallace are instructive and directly

applicable in the instant case. Neither the prosecutor, the trial court, nor any

witness referenced the names of the victims or their identities during the

penalty phase, though the prosecutor did say that Wahl had been convicted of

twenty-one felonies in an apparent reference to the twenty-one charges for

which Wahl had either pled guilty or been convicted. The jury was entitled to

know about these convictions. Despite this knowledge, the jury did not deliver

the maximum sentence available. Further, the jury was presented with

testimony supporting a theory that Wahl believed he acted in self-defense, or in

defense of Alisha, but chose to reject it. We do not believe it more likely that

the sentence would have been more lenient absent the inadmissible evidence.

      As a result, although there was error in submitting the unredacted

exhibits to the jury, it was not palpable. Wahl’s sentencing was fundamentally

fair. Wahl’s other crimes were not committed in Garrard County, and,

therefore, are less likely to “trigger memories of jurors who may [. . .] have prior

knowledge about the crimes.”50 Therefore, we hold now as we did in Wallace,

that “the erroneous admission of the improper penalty-phase evidence did not

result in manifest injustice and does not warrant reversal.”51

                                    III.     CONCLUSION

      For the reasons set forth above, the judgment of conviction and sentence

of the Garrard Circuit Court are affirmed.


      50   Mullikan, 341 S.W.3d at 109.
      51   Wallace, 478 S.W.3d 291 at 302.

                                              31
     All sitting. All concur.

COUNSEL FOR APPELLANT:

Kathleen K. Schmidt
Assistant Public Advocate
Department of Public Advocacy

COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Mark D. Barry
Assistant Attorney General




                                32